DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not anticipate alone or combine in an obvious manner to teach the claimed invention of Applicant. Specifically, independent claim 1 requires the use of two current measurements of independent electric motors. This, by itself is not necessarily inventive. But, the next requirement of having “a signal processing device configured to trigger based on a result of processing on an output signal of the second current detector and start recording of an output signal from the first current detector.” No single reference has the trigger requirement nor the need to record the data based on the output of the second sensor. This functional and structural necessity has not been anticipated alone. Further, any combination would require impermissible hindsight in order to make any combination obvious. All subsequent dependent claims are therefore also allowable. For these reasons, the above listed claims are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Regarding Independent Claim 1,
A rotary tool diagnosis system, comprising: a first current detector configured to detect a current of at least one power line connected to a first electric motor that rotates a rotary tool; a second current detector configured to detect a current of at least one power line connected to a second electric motor that is used for moving the rotary tool; and a signal processing device configured to trigger based on a result of processing on an output signal of the second current detector and start recording of an output signal from the first current detector.
Regarding Claim 2,
The rotary tool diagnosis system according to claim 1, wherein the signal processing device includes: a trigger output unit configured to operate once using the processing result for the output signal of the second current detector as a trigger and output a recording execution signal for a specified time; and a data recording unit configured to receive the recording execution signal output from the trigger output unit and record the output signal from the first current detector.
Regarding Claim 3,
The rotary tool diagnosis system according to claim 2, wherein the signal processing device includes a comparator configured to notify the trigger output unit that the value of the output signal of the second current detector exceeds a threshold as a result of the processing for the output signal of the second current detector, when the value of the output signal of the second current detector is compared with the threshold, and the value of the output signal of the second current detector exceeds the threshold.
Regarding Claim 4,
The rotary tool diagnosis system according claim 1, wherein the signal processing device includes a communication circuit configured to transmit a recording result of the output signal of the first current detector by the data recording unit to an external device.
Regarding Claim 5,
The rotary tool diagnosis system according to claim 1, comprising a power supply circuit configured to generate a power supply voltage from a battery, wherein the signal processing device is driven with the power supply voltage generated by the power supply circuit.
Regarding Claim 6,
The rotary tool diagnosis system according to claim 1, comprising a power supply circuit configured to generate a power supply voltage from power obtained by detecting the current by a current detector other than the first current detector and the second current detector, wherein the signal processing device is driven by the power supply voltage generated by the power supply circuit.
Regarding Claim 7,
The rotary tool diagnosis system according to claim 4, wherein the signal processing device receives an operation setting value from the external device using the communication circuit, such that the trigger output unit and the comparator are operated based on the received operation setting value.
Regarding Claim 8,
The rotary tool diagnosis system according to claim 1, wherein the signal processing device includes a selection unit configured to selectively switch output 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art listed but not cited represents analogous art that teach some of the claimed limitations.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P MCANDREW whose telephone number is (469)295-9025.  The examiner can normally be reached on Monday-Thursday 6-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/CHRISTOPHER P MCANDREW/Examiner, Art Unit 2858